Title: To George Washington from Major General Benedict Arnold, 5 May 1779
From: Arnold, Benedict
To: Washington, George



Dear General
Philadelphia May 5th 1779

I have been honor’d with your Excellencys two Letters of the 26th and 28th April, and am extreemly sorry to find It should be thought there was a necessity of postponing my tryal to so late a Period as June, or July, from no other Reason than the Presidt & Council of this State “representing that the Period appointed for the purpose and the previous Notice given were too short to admit of the necessary Evidence being produced in time.[”]
Their Pretence of the Witnesses being in Virginia, and Carolina, and the Time being too short to produce them I can View in no other light than a Base, pitiful Evasion, evidently calculated to put of[f] the Tryal, that my Character unjustly aspers’d may stil suffer while the Villains who have Injured me Cowardly Cloak themselves under Office; They have had three Months to look for Evidence, and Cannot produce one against me. I supose the Gentlemen they mention being in Carolina Are my two Aids, gone there as Volunteers to Spend the summer; They left this City long Since the Court Martial was Ordered and might easily have been detained had the Council thought proper to do it.

Believe me my Dear General the whole is nothing more than pertence and Artifice to delay the Matter the final Determination of which must make the Presidt & Council Appear to the World in their true Colours as a set of Unprincipal’d Malicious Scoundrils, who have Prostituted their Honor, and truth for the Purpose of gratifying their Private Resentment against an Innocent Person.
From a Candid View of the Charges and whole proseedings against me Contained in the Papers Transmitted Your Excellency, you must be fully persuaded I have been injustly accused, and that I have been refused Justice from Congress on the Report of their Committee.
From a knowlidge of my Public Conduct since I have been in the Army no Man is a better Judge, If I have merrited the treatment I have received.
If Your Excellency thinks me Criminal For Heavens sake let me be immediately Tried and If found guilty Executed, I want no favor I ask Only for Justice, If it is denied me from Your Excellency I have no where to seek it but of the Candid Public before whom I shall be under the necessity of laying the whole Matter. Let me beg of you Sir to Consider that a Set of artful unprincipal’d Men in Office may Misinterpret the most Innocent Actions, and by raising the Public Clamour against your Excellency place you in the same disagreable situation I am in.
Haveing made every Sacrafise of Fortune and Blood, and become a Cripple in the Service of my Country, I little expected to meet the ungrateful Returns I have received of my Countrymen, but as Congress have Stampt Ingratitude as a Current Coin I must take it, I wish Your Excellency for your long and Eminent Services may not be paid of In the Same Coin.
I have nothing left but the little reputation I have gained in the Army, Delay in the present Case Is worse than Death and when it is Considered that the Presidt and Council have had three Months to produce their Evidence, I cannot supose the Ordering a Court Martial to Determine the Matter Immediately in the least Precipitateing the Matter, which in Justice ought to have been determined long Since, and which the President and Council wish to put of untill the Campaign Opens Concludeing undoubtedly that the Service will then Prevent the Court from Siting, the tryal Postponed untill the End of the Campaign and their Cruel and Villanous Purposes answered. I must therefore Intreat Your Excellency that a Court Martial may be Ordered to sit as soon as Posible, and If the Court find Sufficient Reasons they will of Course Adjourn to a longer time, not doubting but my request will be granted, I have the honor to be with the highest Respect and Esteem Your Excellencys Most Obedient Humble Servt
B. Arnold
